Citation Nr: 1449378	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-14 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee.

2.  Entitlement to an evaluation in excess of 10 percent for musculoligamentous strain of the left knee.

3.  Entitlement to a compensable evaluation for hallux valgus, right foot.

4.  Entitlement to a compensable evaluation for hallux valgus, left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1981 to August 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran is currently working and has not alleged unemployability, no TDIU claim is inferred.

In his May 2012 VA Form 9, the Veteran appears to be raising the issue of entitlement to service connection for a neurological disability.  Since this claim was not developed or adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction, and therefore it is REFERRED to the AOJ for appropriate action.

The Board has reviewed the Veteran's paper claims file as well as the records maintained in the Veterans Benefits Management System (VBMS) and the Virtual VA system to ensure consideration of the totality of the evidence.

The issues of entitlement to a compensable evaluation for hallux valgus of the right foot and hallux valgus of the left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's service-connected patellofemoral syndrome of the right knee is not manifested by flexion limited to 30 degrees, extension limited to 15 degrees, instability demonstrated by objective testing, dislocation of the semilunar cartilage, ankylosis, or impairment of the tibia or fibula.
  
2.  Throughout the appeal, the Veteran's service-connected musculoligamentous strain of the left knee is not manifested by flexion limited to 30 degrees, extension limited to 15 degrees, instability demonstrated by objective testing, dislocation of the semilunar cartilage, ankylosis, or impairment of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for patellofemoral syndrome of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.45, 4.71a, Diagnostic Code 5260 (2014).

2.  The criteria for an evaluation in excess of 10 percent for musculoligamentous strain of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.45, 4.71a, Diagnostic Code 5260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  An August 2011 letter, which was provided to the Veteran prior to the initial adjudication of his present claim in November 2011, satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of the evidence that is necessary, or would be of assistance, in substantiating their claims, as well as regulations pertinent to the establishment of an effective date and of the disability rating .  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA has also fulfilled its duty to assist the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran's service treatment records and VA treatment records have been obtained.  The Veteran has not identified any relevant private treatment records that are pertinent to this appeal.  The Veteran also has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  As such, the duty to assist does not require the Board to obtain Social Security records prior to adjudication of the claims at issue.  See Golz v. Shinseki, 590 F.3d 1370 (Fed. Cir. 2009). 

VA examinations were conducted in August 2011 and July 2012.  The August 2011 examiner stated that he could not express, without resorting to speculation whether there was additional limitation due to repetitive use during a flare-up, but did not provide an explanation for this opinion.  Although this portion of the August 2011 examination may be inadequate, the fact that one part of a medical examination may be inadequate (or arguably "insufficient") does not render the entire examination void, particularly with regard to objective orthopedic test results, such as measured ranges of motion of the right and left knees, and the Veteran's lay statements offered contemporaneously with the examination.  The Board will discuss the August 2011 VA examination as they pertain to the objective test results and the Veteran's own reports.  Furthermore, the July 2012 VA examiner made all required clinical findings and discussed the functional impact of the Veteran's knee disabilities on his daily life.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Increased Rating

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

It should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  Also with periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Patellofemoral Syndrome of the Right Knee and Musculoligamentous Strain of the Left Knee

In this case, as the Veteran's service-connected patellofemoral syndrome of the right knee and musculoligamentous strain of the left knee are evaluated under the same diagnostic code and as the pertinent medical evidence of record discusses both left and right feet at the same time, the Board will address both issues together.

The Veteran's patellofemoral syndrome of the right knee has been rated at 10 percent pursuant to 38 C.F.R. § 4.71a , Diagnostic Code 5260.  Under Diagnostic Code 5260, limitation of flexion of the knee warrants a zero percent rating when flexion is limited to 60 degrees; a 10 percent rating when limited to 45 degrees; a 20 percent rating when limited to 30 degrees; and a 30 percent rating when limited to 15 degrees.  

Additionally, under Diagnostic Code 5261, limitation of extension of the knee warrants a noncompensable rating when extension is limited to 5 degrees; a 10 percent rating when extension is limited to 10 degrees; 20 percent when extension is  limited to 15 degrees; 30 percent when extension is limited to 20 degrees; 40 percent when extension is limited to 30 degrees; and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a , Diagnostic Code 5261.

Normal range of motion for the knee is defined as: flexion to 140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  Separate ratings may be provided for limitation of knee extension and flexion under Diagnostic Codes 5260 and 5261.  VAOPGCPREC 9-04 (September 17, 2004).  Separate ratings may also be assigned for arthritis with limitation of motion of a knee under Diagnostic Codes 5003-5010.  VAOPGCPREC 23-97 (July 1, 1997). 

When evaluating limitation of motion, consideration is given to the degree of functional loss caused by pain.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Under 38 C.F.R. § 4.40 , functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, weakened movement, excess fatigability, and pain on movement are factors to consider.  Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is a factor to be considered. 

In his July 2011 claim for an increased rating, the Veteran contended that his right knee was extremely painful and range of motion had changed.  He stated that he sometimes could not fully extend his right knee, which caused problems walking.

VA treatment records from February 2011 and September 2011 show the Veteran having complained of knee pain, which gets worse at the end of the day.  At a routine follow-up in May 2012, the Veteran stated that he continued to have bilateral worsening knee pain.  His pain was worse after ambulation and was relieved with rest and Tylenol.  The Veteran also stated that he noticed some mild swelling in the right lower extremity that improved at night.  He felt that sometimes his knee would go out with ambulation, and continued to use the patellar bands support which helped with his stability.  Normal range of motion in the bilateral knees was noted.  He was assessed as having bilateral knee pain likely secondary to repetitive motion and tendonitis.    

A VA examination was conducted in August 2011.  The Veteran complained of pain, weakness, stiffness, popping, snapping, and clicking, as well as swelling in both knees.  The Veteran also described several instances of his right knee giving way.  Flare-ups occurred frequently, a number of times a week, moderate in severity, lasting hours up to a day in duration.  Factors such as going up and down stairs, changes in weather, and overall increase in weight bearing activities could cause flare-ups.  The Veteran used ibuprofen, ice, heat, rest, and a brace or a wrap for treatment.  The Veteran reported no time lost from work as a direct result of flare-ups of his knee condition.   The examiner noted no symptoms of arthritis, or incapacitating episodes of arthritis.  The Veteran was able to stand 1-2 hours, able to walk 1 mile, and required the use of a brace.  He had a normal gait, and no joint ankylosis.  Range of motion testing showed flexion to 105 degrees, with tenderness at 90 degrees in the right knee; flexion to 110 degrees, with tenderness at 100 degrees in the left knee.  Extension was 0 degrees with tenderness at 10 degrees in the right knee; 0 degrees with tenderness at 5 degrees in the left knee.  Knees were examined for effusion, swelling, erythema, warmth, crepitus, snapping/popping, grinding, sub-patellar tenderness, tenderness to palpitation, and laxity.  McMurray's test was performed.  All findings were normal, except snapping and popping, and tenderness to palpitation.  The examiner found that the Veteran's knee conditions caused significant effects on his usual occupation as a letter carrier, with decreased mobility, problems lifting and carrying, and pain, which resulted in being assigned different duties.  The examiner also found that there were effects on his usual daily activities, including being prevented from sports, severe effects on exercise, moderate effects on chores, recreation, traveling, and driving.  

Another VA examination was conducted in July 2012.  The Veteran complained of pain and swelling in both knees, and stated that his right knee tended to lock up as well.  He took ibuprofen for pain.  The Veteran reported flare-ups which occurred daily as his knee pain is made worse due to his occupation as a mail carrier, and that it resulted in an increase in difficulty going up and down stairs.  Range of motion testing showed right knee flexion to 115 degrees, with objective evidence of painful motion at 115 degrees; no limitation of extension in the right knee; left knee flexion to 115 degrees, with objective evidence of painful motion at 115 degrees; and no limitation of extension in the left knee.  The Veteran was able to perform repetitive use testing with 3 repetitions.  Right knee and left knee post-test flexion was to 115 degrees, with no limitation of extension.  The examiner noted that the Veteran had functional loss and/or functional impairment of the knees, with contributing factors of disability being less movement than normal in both knees, and pain on movement in both knees.  Joint stability tests were normal, and the Veteran had no evidence of recurrent patellar subluxation/dislocation.  The Veteran also had tenderness or pain on palpation for joint line or small tissues of both knees, and used a brace on a constant basis.  X-rays of the right knee showed minimal degenerative joint disease in the patellofemoral compartment.  Finally, the examiner found that the Veteran's knee conditions impacted his ability to work, and that he missed approximately 4-5 days of year due to knee pain.
 
After a review of the evidence, the Board finds that the Veteran's right and left knee disabilities do not warrant an evaluation in excess of 10 percent for limitation of flexion.  The medical evidence of record shows that flexion was limited to at the worst, 115 degrees.  As such, the Veteran is not entitled to an increased rating in excess of 10 percent under Diagnostic Code 5260.

Also, the Veteran is not entitled to an evaluation in excess of 10 percent or a separate rating for limitation of extension under Diagnostic Code 5261 for his right and left knee disabilities.  The Veteran's extension in the right and left knees were normal throughout the appeal period.  As extension was not limited to 15 degrees, the Veteran is not entitled to an increased evaluation under Diagnostic Code 5261.

In arriving at the above conclusions, the Board has considered functional loss due to pain and painful movement.  The Veteran's complaints of discomfort and pain, as well as flare-ups on activity, have been considered and have been taken into account in the assignment of the 10 percent evaluation.  Although the July 2012 VA examination showed some functional loss after repetition, which was less movement than normal, and pain on movement, he did not have any decrease in range of motion with repetitive testing.  While pain has been the primary problem experienced by the Veteran, the available medical evidence does not suggest that loss of function due such things as pain and weakness, equate to limitation of flexion to 30 degrees or less or limitation of extension to 15 degrees or more.  The evidence does not show that the Veteran had muscle atrophy or other evidence of disuse due to his service-connected bilateral knee disabilities.  Even considering flare-ups and subjective complaints of pain, his overall symptoms are most reflective of a 10 percent evaluation. 

Additionally, because there is no evidence of ankylosis,  lateral instability, dislocation of semi-lunar cartilage, malunion of the tibia and fibula, or genu recurvatum, a higher evaluation is not warranted for either knee under 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263.  A higher rating is also not warranted under Diagnostic Code 5003 for the right knee because only one major joint is involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

While the Veteran has not reported instability in his left knee, the Board acknowledges his subjective complaints of feeling as though his right knee was locking and giving way.  While the evidence demonstrates that the Veteran wore a brace for to help relieve his knee symptoms, there are no objective medical findings in the record of instability in the right knee so as to warrant an additional separate rating under Diagnostic Code 5257.  The August 2011 VA examination did not note any evidence of instability.  While the Veteran stated in May 2012 VA treatment records that he used patellar bands to help his stability, he was assessed at the time as having bilateral knee pain likely secondary to repetitive motion and tendonitis.  The July 2012 VA examiner noted the Veteran's complaints of his right knee tending to lock up, but also noted that the Veteran did not report any falls.  The July 2012 VA examiner found no evidence of subluxation or dislocation, and joint stability tests conducted revealed normal results.  While the Veteran is competent to report the symptoms he experiences, his complaints are outweighed by the objective medical evidence, which shows no evidence of instability, and therefore a separate rating under Diagnostic Code 5257 for the right or left knee is not warranted.    

For these reasons, the Board finds that the criteria for evaluations in excess of 10 percent for patellofemoral syndrome of the right knee and musculoligamentous strain of the left knee have not been met.

Extraschedular Consideration

Consideration has been given to the possibility of assignment of an extraschedular evaluation under 38 C.F.R. § 3.321.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a Veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.  If the schedular rating criteria do not reasonably describe a Veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id. 

In this case, there is no objective evidence, or allegation, suggesting that the disability picture presented by the Veteran's right and left knee disabilities are exceptional or that schedular criteria are inadequate (the symptoms and impairment shown are all encompassed by the schedular criteria for the current ratings assigned).  The musculoskeletal rating criteria specifically provide for ratings based on the presence of arthritis, and limitation of motion of the spine, knees, and feet, including due to pain and other orthopedic factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.   The rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The competent medical evidence of record shows that the right and left knee disabilities are primarily manifested by limitation of motion due to pain, on ambulation in particular.  The applicable diagnostic codes used to rate the Veteran's knee disabilities provide for ratings based on limitation of motion, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  

Additionally, while the Board acknowledges that there were "significant effects" on the Veteran's employment noted in the August 2011 VA examination, problems reported by the Veteran regarding his occupation and daily life, including decreased mobility, problems lifting and carrying, and pain, are specifically contemplated by the rating criteria described above.  Accordingly, the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met in this case.   


ORDER

An evaluation in excess of 10 percent for patellofemoral syndrome of the right knee is denied.

An evaluation in excess of 10 percent for musculoligamentous strain of the left knee is denied.


REMAND

The Veteran's hallux valgus of the right foot and of the left foot have been separately rated as noncompensable under Diagnostic Code 5280.  Diagnostic Code 5280 provides for a 10 percent rating for unilateral hallux valgus, if severe, equivalent to amputation of the great toe or if operated upon with resection of the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  Also potentially applicable is Diagnostic Code 5284, which rates foot injuries.  A moderate foot injury warrants a 10 percent disability evaluation.  A moderately severe foot injury warrants a 20 percent disability evaluation and a severe foot injury is assigned a 30 percent disability evaluation.  A 40 percent disability evaluation will be assigned for actual loss of use of the foot.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Veteran was most recently afforded a VA examination in July 2012.  However, based on the July 2012 VA examination report, the Board is unable to adequately apply the relevant rating criteria to determine whether a compensable rating is warranted.  For instance, the examiner did not report on symptoms such as whether there was any painful motion, edema, disturbed circulation, weakness, atrophy, or instability related to the bilateral hallux valgus.  Therefore, Veteran should be afforded another VA examination to adequately assess the nature and severity of his hallux valgus of the right foot and of the left foot.

Additionally, on remand, updated VA treatment records should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any updated VA treatment records from the VA Nebraska-Western Iowa Health Care System and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for the period since May 2012.

2.  Schedule the Veteran for an examination to determine the current severity of his right and left foot hallux valgus deformity.  The claims file should be forwarded to the examiner for review.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a complete history from the Veteran.

The examiner should identify any objective evidence of pain or painful motion and attempt to assess the extent of any pain.  The examiner should comment on any edema, disturbed circulation, weakness, atrophy, heat, redness, or instability related to his hallux valgus.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  The rationale for all opinions expressed, including speculative opinions, should also be provided.

3.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


